Citation Nr: 1504922	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  11-31 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES
 
1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for herpes.
 
2. Entitlement to an effective date earlier than May 29, 2008 for the assignment of a 10 percent evaluation for pes planus.
 
3. Entitlement to an effective date earlier than September 3, 2010 for the assignment of a 10 percent evaluation for residuals of a right hand fracture, to include ankylosis of the fourth and fifth fingers.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 

WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1974 to April 1978.
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  
 
In October 2014, the Veteran testified at a video conference hearing at the RO before the undersigned.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  
 
The Veteran appointed Disabled American Veteran's as his representative in September 2008.  In July 2014, in connection with new claims that are not before the Board, the Veteran appointed the South Carolina Division of Veterans Affairs as his representative.  Because the Veteran, without objection, had the Disabled American Veterans represent him at the Board hearing, the Board finds that service organization is the Veteran's representative with regard to the claims before the Board.  
 
The issues of entitlement to an increased rating for pes planus and plantar fasciitis and entitlement to service connection for migraines, posttraumatic stress disorder secondary to migraines, chronic depression secondary to migraines, tinnitus, a low back disorder secondary to pes planus and plantar fasciitis, bilateral knee disorders secondary to pes planus and plantar fasciitis, a sinus disorder, asthma, gastroesophageal reflux disease, and bilateral ankle disorders have been raised by the record in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).
 
 
FINDINGS OF FACT
 
1. In an April 1996 rating decision, the RO denied the Veteran's claim for entitlement to service connection for herpes.  The Veteran did not perfect a timely appeal and that decision is final.

2. Evidence received since the April 1996 rating decision is cumulative of or does not relate to the bases for the prior denial of the claim for entitlement to service connection for herpes.  
 
3. In an unappealed July 1979 rating decision, the RO granted entitlement to service connection for bilateral pes planus, and for residuals of a right hand fracture.  Noncompensable ratings were assigned for each disorder.  That decision is final.
 
4. In an unappealed April 1996 rating decision, the RO denied entitlement to compensable ratings for bilateral pes planus and residuals of a right hand fracture.   That decision is final.
 
5. In an unappealed September 2002 rating decision, the RO denied entitlement to a compensable rating for residuals of a right hand fracture. That decision is final.
 
6. In an unappealed November 2006 Board decision denied entitlement to a compensable rating for bilateral pes planus.  That decision is final.

7.  A claim of entitlement to an increased rating for pes planus was received on May 29, 2008; there is no unadjudicated claim, informal claim or intent to claim entitlement to an increased rating after the November 2006 Board decision and prior to May 29, 2008.  

8. In a September 2008 rating decision, the RO granted entitlement to a 10 percent rating for bilateral pes planus, effective May 29, 2008.  
 
9.  A claim of entitlement to an increased rating for residuals of a right hand fracture, to include ankylosis of the fourth and fifth fingers was received on September 3, 2010; there is no unadjudicated claim, informal claim or intent to claim entitlement to an increased rating after the September 2002 rating decision and prior to September 3, 2010.  

10. In a November 2010 rating decision, the RO granted entitlement to a 10 percent rating for residuals of a right hand fracture, to include ankylosis of the fourth and fifth fingers, effective September 3, 2010.  
 
 
CONCLUSIONS OF LAW
 
1. The April 1996 rating decision that denied entitlement to service connection for herpes is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.202, 20.1103 (2014).  
 
2. Evidence received since the decision is not new and material with regard to the claim for entitlement to service connection for herpes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  
 
3. Entitlement to an effective date earlier than May 29, 2008 for the assignment of a 10 percent rating for bilateral pes planus is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5276 (2014).  
 
4. Entitlement to an effective date earlier than September 3, 2010 for the assignment of a 10 percent rating for residuals of a right hand fracture, to include ankylosis of the fourth and fifth fingers, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110; 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 5223, 5226, 5227 (2014).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated August 2010, September 2010, and February 2011 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned. The appellant was also advised what evidence was needed to reopen the claim of entitlement to service connection for herpes.
 
VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claims.  Currently, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  
 
The Board has reviewed all of the evidence in the appellant's claims file, including his written contentions, service treatment and personnel records, VA and private treatment records, and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 
New and Material Evidence 
 
A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a) .
 
In an April 1996 rating decision VA denied entitlement to service connection for herpes.  The evidence considered at that time included the appellant's service and VA treatment records.  Because the Veteran did not file a timely notice of disagreement, the April 1996 rating decision is final.  38 U.S.C.A. § 7105.  
 
In December 2008, the Veteran filed an application to reopen his claim for entitlement to service connection for herpes; the RO denied the application in a May 2009 rating decision.  The RO interpreted correspondence the Veteran sent shortly before that rating decision as a second application to reopen and denied the application in an October 2009 rating decision.  The RO interpreted correspondence the Veteran sent in May 2010 as a third application to reopen and denied the application in a November 2010 rating decision.  Because the RO received each of these letters within the one year appeal period for the most recent rating decision, in order to give the Veteran the benefit of the doubt, the Board will interpret each letter as a notice of disagreement instead of an additional application to reopen.  38 U.S.C.A. § 7105.  Because the April 1996 rating decision is the only decision with regard to this claim that is final, the Board will consider whether the Veteran has submitted new and material evidence since April 1996.  
 
In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  
 
Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
A necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
 
In the April 1996 rating decision VA found that there was no evidence that any medical professional had diagnosed the Veteran with or treated him for herpes at any point from his active duty service to the date of the April 1996 decision.  The evidence before the RO at that time showed that the Veteran had complained of penile lesions in March 1978, shortly before the end of his active duty service.  The physician assistant the Veteran saw at this time found the appellant's complaint consistent with herpes progenitalis but did not observe any lesions.  More specifically, the appellant was not formally diagnosed with herpes.  
 
Since 1996, the Veteran has submitted extensive VA treatment records, but they contain neither a diagnosis of herpes nor any treatment for herpes.  The Veteran asserted during the Board hearing that he has been taking antibiotics to treat his herpes for years, but his VA treatment records do not support this assertion.  The record shows that the Veteran underwent elective circumcision in December 2009 for "redundant irritation at the penis," with no mention of herpes.  The Veteran also submitted his spouse's private treatment records, which show a diagnosis of trichomonas vaginalis but no diagnosis of herpes.  
 
Because none of the evidence the Veteran has submitted since 1996 demonstrates that any medical professional has ever diagnosed him with herpes, the evidence the appellant has submitted is not new and material and reopening of the claim for entitlement to service connection for herpes is therefore not warranted.  
 
Earlier Effective Date
 
When a claim is denied in a rating or Board decision, and the claimant fails to timely perfect an appeal of that decision in the manner set forth by law that rating or Board decision is final and the claim may not thereafter be reopened or allowed, except upon a showing that the prior final decision contained clear and unmistakable error.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.105 (2014).  

Where a claim for an earlier effective date represents disagreement with an effective date assigned pursuant to a final decision, in the absence of an attempt to vitiate the finality of that decision through an allegation of clear and unmistakable error, the claimant has merely raised a "freestanding" effective date claim that cannot remove the finality of the prior decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006)

In Fugo v. Brown, 6 Vet. App. 40 (1993) (overruled in part on other ground by Simmons v. Principi, 17 Vet. App. 104 (2003)), the Court stated that a clear and unmistakable error is the kind of legal or factual error that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id. at 43.  To reasonably raise the question of clear and unmistakable error, there must be some degree of specificity as to what the alleged error is, and unless it is the kind of error that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the error.  Id. at 44.  Simply to claim clear and unmistakable error on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  Id.
 
The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(3).  
 
Pes Planus
 
The Veteran claims entitlement to an effective date of April 13, 1978, the day after he left active duty service, for a 10 percent rating for bilateral pes planus.  
 
In a July 1979 rating decision, the RO granted entitlement to service connection for bilateral pes planus with a noncompensable rating, effective April 13, 1978.  The Veteran failed to appeal and has not alleged any specific error in that decision that he deems to be clear and unmistakable.  That rating decision is therefore final.  38 U.S.C.A. § 7105.
 
In an April 1996 rating decision, the RO denied entitlement to a compensable rating for bilateral pes planus.  The Veteran failed to appeal and has not alleged any specific error that he deems to be clear and unmistakable.  That rating decision is therefore final.  Id.  
 
In a November 2006 decision, the Board denied entitlement to a compensable rating for bilateral pes planus.  The Veteran failed to appeal and has not alleged any specific error that he deems to be clear and unmistakable.  That Board decision is therefore final.  38 U.S.C.A. § 7104.
 
In a September 2008 rating decision VA granted entitlement to a 10 percent rating for bilateral pes planus, effective May 29, 2008, the day VA received the Veteran's claim.  In December 2008, the Veteran filed a claim by telephone for entitlement to an increased rating for bilateral pes planus.  The RO denied the claim in a May 2009 rating decision.  In June 2009, the Veteran's representative filed a claim for entitlement to service connection for bilateral foot disorders.  The RO interpreted this as a claim for entitlement to an increased rating for bilateral pes planus and denied the claim in October 2009.  

In June 2010, the Veteran filed a claim for entitlement to an earlier effective date for the 10 percent rating for bilateral pes planus.  
 
The Board must dismiss as a matter of law any freestanding claim for entitlement to an earlier effective date.  Rudd.  This does not, however, require dismissal of the Veteran's claim.  Because VA received each of the December 2008, June 2009 and June 2010 "claims" within the one year appeal period for the most recent rating decision, in order to give the Veteran the benefit of the doubt, the Board will interpret those as notices of disagreement instead of new claims.  38 U.S.C.A. § 7105.  
 
Because the September 2008 rating decision is the earliest rating decision that is not yet final with regard to the Veteran's claim for a compensable rating for bilateral pes planus, the Board will consider whether an effective date of May 29, 2007, i.e., one year before the RO received the Veteran's May 2008 claim for a compensable rating may be granted.  Entitlement to an effective date prior to that date is barred under Rudd in the absence of a claim of clear and unmistakable error.
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  
 
A 10 percent rating for pes planus, whether bilateral or unilateral, requires moderate symptoms such as a weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  38 C.F.R. § 4.71, Diagnostic Code 5276.  Mild symptoms that a built-up shoe or arch support can relieve merit a noncompensable rating.  Id.  
 
The Veteran was afforded a VA examination in July 2008.  The examiner found that there was no abnormal alignment of the Veteran's Achilles tendons but found abnormal weight bearing and diffuse tenderness.  The examiner also noted the Veteran's report of constant pain that arch supports failed to alleviate.  Based on this information, the RO assigned a 10 percent rating with an effective date of May 29, 2008.  
 
Prior to July 2008, the most recent VA examination of the Veteran's feet was in October 2005.  VA treatment records for the period from May 2007 to May 2008 do not mention abnormal weight bearing or constant foot pain that arch supports failed to alleviate.  
 
Based on the evidence of record, a 10 percent evaluation for the Veteran's bilateral pes planus was warranted no earlier than May 29, 2008.  Hence, there is neither a legal nor evidentiary basis to grant an earlier effective date.  The appeal is denied.
 
Right Hand
 
The Veteran claims entitlement to an effective date of April 13, 1978, the day after he left active duty service, for his current 10 percent rating for residuals of a right hand fracture.  
 
In a July 1979 rating decision VA granted entitlement to service connection for residuals of a right hand fracture, with a noncompensable rating, effective April 13, 1978.  The Veteran did not appeal and he has not presented any allegation that the July 1979 rating decision is clear and unmistakably erroneous.  That rating decision is therefore final.  38 U.S.C.A. § 7105,
 
In an April 1996 rating decision, the RO denied entitlement to a compensable rating for residuals of a right hand fracture.  The Veteran did not appeal and he has not presented any allegation that the April 1996 rating decision is clear and unmistakably erroneous.  That rating decision is therefore final.  Id.  
 
In a September 2002 rating decision, the RO denied entitlement to a compensable rating for residuals of a right hand fracture.  The Veteran did not appeal and he has not presented any allegation that the September 2002 rating decision is clear and unmistakably erroneous.  That rating decision is therefore final.  Id.
 
In a May 2009 rating decision, the RO denied entitlement to a compensable rating for residuals of a right hand fracture, to include ankylosis of the fifth finger.  In a June 2009 letter, the Veteran requested "reconsideration" of this decision.  The RO interpreted this as a new claim for a compensable rating and denied the claim in an October 2009 rating decision.  

In September 2010, the Veteran filed a claim for a compensable rating.  In a November 2010 rating decision, the RO granted entitlement to a 10 percent rating for residuals of a right hand fracture, to include ankylosis of the fourth and fifth fingers, effective September 3, 2010.  In February 2011, the Veteran filed a notice of disagreement with the effective date of this rating.
 
Because the RO received the June 2009 and September 2010 "claims" within the one year appeal period for the most recent rating decision, in order to give the Veteran the benefit of the doubt, the Board will interpret those as notices of disagreement instead of new claims.  38 U.S.C.A. § 7105.  
 
Because the May 2009 rating decision is the earliest rating decision that is not yet final with regard to the Veteran's claim for a compensable rating for residuals of a right hand fracture, the Board will consider an effective date no earlier than October 16, 2007, which is one year before the RO received the Veteran's October 2008 claim for a compensable rating.
 
Unfavorable ankylosis of both the fourth and fifth fingers warrants a 20 percent rating.  38 C.F.R. § 4.71, Diagnostic Code 5219 (2014).  Favorable ankylosis of both the fourth and fifth fingers warrants a 10 percent rating.  38 C.F.R. § 4.71, Diagnostic Code 5223.  Ankylosis of the fourth or fifth finger alone, whether favorable or unfavorable, warrants a noncompensable rating.  38 C.F.R. § 4.71, Diagnostic Code 5227.
 
Ankylosis of a metacarpophalangeal joint is unfavorable if there is a gap of more than two inches (5.1 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, Note 3.  Ankylosis of a metacarpophalangeal joint is favorable if there is a gap of two inches (5.1 cm.) or less between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  Id.
 
The Veteran was afforded a VA examination of his right hand in September 2010.  The examiner found ankylosis of the metacarpophalangeal joints of the Veteran's fourth and fifth fingers.  The examiner found a 9-centimeter gap between the fifth finger and midpalm and no gap between the fourth finger and palm.   Based on this information, the RO assigned a 10 percent rating with an effective date of September 3, 2010.  
 
Prior to September 2010, the most recent VA examination of the Veteran's right hand was in December 2008.  That examiner noted ankylosis only in the fifth finger.  Despite finding a 6-centimeter gap between the fifth finger and midpalm, the examiner deemed this ankylosis favorable; the examination report contains a comment noting this inconsistency.  
 
The Veteran's VA treatment records for the period from October 2007 to September 2010 do not discuss ankylosis involving the right hand.  
 
Because the September 2010 examination noted favorable ankylosis in the fourth finger and unfavorable ankylosis in the fifth finger, the RO properly found entitlement to a 10 percent rating effective the date of that examination.  There is no evidence in the record prior to the September 2010 examination that the Veteran had ankylosis in two fingers of the right hand.  The December 2008 examination might support a finding of unfavorable ankylosis in the fifth finger, but that by itself does not merit a compensable rating.  
 
Based on the evidence of record, a 10 percent evaluation for the Veteran's residuals of a right hand fracture, to include ankylosis of the fourth and fifth fingers, was warranted no earlier than September 3, 2010.  The appeal is denied.
 
In  making its determinations, the Board considered the applicability of the benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the Veteran's claims, this rule does not apply and the claims must be denied.
 
 
ORDER
 
The application to reopen a claim of entitlement to service connection for herpes is denied.
 
Entitlement to an effective date earlier than May 29, 2008 for the assignment of a 10 percent evaluation for bilateral pes planus is denied.
 
Entitlement to an effective date earlier than September 3, 2010 for the assignment of a 10 percent evaluation for residuals of a right hand fracture, to include ankylosis of the fourth and fifth fingers, is denied.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


